Citation Nr: 0534358	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  98-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1941 until 
September 1945.  He died on November [redacted], 1997, and the 
appellant is his widow.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

These matters were previously before the Board in October 
2003 and September 2004.  On those occasions, remands were 
ordered to accomplish additional development.  

It is further observed that, in a statement dated August 31, 
2005, the appellant expressed a desire for a hearing.  Such 
communication did not specify the type of hearing sought.  
The Board sent a letter to the appellant in November 2005 to 
clarify her hearing request.  Such letter indicated that if 
no response was received within 30 days, the Board would 
assume that she did not wish to attend a hearing.  No 
response was received within the designated 30 day period.  
As such, no further development is required in this regard.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997; the death 
certificate lists the immediate cause of death as sepsis due 
to cholecystitis as a consequence of a duodenal ulcer.

2.  At the time of the veteran's death, service connection 
had been established for 
Anxiety state and amebiasis, with a combined disability 
evaluation of 60 percent.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The evidence does not demonstrate that the veteran had a 
permanent and total service-connected disability in existence 
at the date of the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.310, 3.312 (2005).

2.  The appellant is not eligible for educational assistance 
benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of her and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, an April 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Furthermore, military history texts are of 
record.  Lay statements from fellow servicemen are also 
contained in the claims folder.  Additionally, the 
appellant's statements in support of her appeal, to include 
testimony provided at a personal hearing before the RO in 
February 1999, are affiliated with the claims folder.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2005).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Eligibility for Dependents Educational Assistance 

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).  

Analysis

At the outset, the Board notes that the veteran's death 
certificate lists sepsis as the immediate cause of death, due 
to cholecystitis, as a consequence of duodenal ulcers.  
It is noted that direct service connection has not been 
established for cholecystitis or duodenal ulcers, nor was 
either condition demonstrated at any time proximate to 
service.  Further, there is no competent clinical opinion of 
record which relates the veteran's terminal sepsis, 
cholecystitis or duodenal ulcers to service or to any 
service-connected disability, to include amebiasis.  Based on 
the foregoing, a grant of direct service connection is not 
for application here.  A grant of secondary service 
connection is similarly not appropriate.  Indeed, an August 
2003 VA opinion explicitly rejects the possibility that there 
was any relationship between the veteran's service-connected 
amebiasis and his death.  An October 1998 communication from 
M. F. R., D. O. does endorse such a relationship, but because 
his opinion was not accompanied by any supporting rationale, 
it is not found to be probative.  Further, the record does 
not contain any competent clinical evidence which relates the 
veteran's sepsis, cholecystitis or duodenal ulcers to the 
veteran's service-connected anxiety state.

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  

At the time of his death the veteran was service-connected 
for anxiety state and amebiasis.  It has not been 
demonstrated by competent evidence that such service-
connected disabilities caused or contributed substantially to 
the veteran's death.  Again, an August 2003 VA opinion 
expressed the opposite conclusion relative to the amebiasis.  

In his August 2003 opinion, the VA examiner found that there 
was no relationship between the veteran's service-connected 
amebiasis and his death.  Indeed, he did not attribute the 
veteran's ulcers to his service-connected gastrointestinal 
disability.  In this regard, he observed that there was no 
scientific literature to suggest that amebiasis or any 
potential sequelae cause or contribute to the development of 
gastroduodenal ulcer disease.  He then noted that, as a 
person of advanced age chronically taking one or even more 
NSAIDS, he was at high risk for severe ulcer complications 
including bleeding and perforation.  

The VA examiner in August 2003 further commented that there 
was no data to suggest that amebiasis or any potential 
sequelae cause or contribute to the development of 
cholecysitis.  He commented that patients could suffer from a 
postdysentery syndrome of chronic intermittent diarrhea for 
months to years following resolution of amebic infection, but 
that such occurrences were very rare.  It was unclear to the 
examiner whether the veteran had such diagnosis.  He believed 
that the evidence suggested postdysentery syndrome in the 
1950s, but, from a review of the record, it appeared that it 
had resolved by the 1960s.  The VA examiner then remarked 
that the change to the veteran's bowel habit might have been 
due to dietary intolerance and/or damage resulting from 
prostate cancer radiation therapy.  His chronic intermittent 
diarrhea might even have been a symptom of chronic 
cholecystitis.  In any event, the VA examiner emphasized 
that, whatever its cause, the chronic intermittent diarrhea 
of the nature demonstrated in the veteran's medical records 
would not have caused or contributed to his death.  

The August 2003 VA opinion was rendered following a review of 
the claims file.  Moreover, the VA examiner provided a clear 
rationale for his conclusions.  For these reasons, the 
opinion is found to be highly probative. 

As previously noted, the claims file does contain an October 
1998 communication from M. F. R., D. O., expressing the 
opinion that the veteran's amebiasis and dysentery that 
existed in service "should have been added to the death 
certificate."  However, as observed by the VA examiner in 
August 2003, Dr. M. F. R. offered no explanation in support 
of his opinion.  As such, it lacks probative value.  No other 
competent evidence identifies the service-connected amebiasis 
or anxiety as a factor contributing to the veteran's death.  

The claims file also contains lay statements from fellow 
servicemen attesting to the veteran's in-service problems 
with diarrhea.  However, these cannot serve as a basis for a 
grant of the benefit sought on appeal.  Indeed, while those 
individuals are competent to report their recollections as to 
the veteran's in-service gastrointestinal complaints and 
symptoms, they lack the knowledge or expertise to comment on 
the etiology of the veteran's subsequent post-service 
gastrointestinal problems and the relationship between such 
symptoms and the veteran's death.  As such, those lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The claims folder further includes several written statements 
from the appellant, as well as a transcript of her testimony 
provided at a personal hearing in February 1999.  In a 
statement dated in November 1992, and re-submitted with 
additional commentary in January 2005, the appellant noted 
that the veteran had suffered from chronic diarrhea during 
service.  This fact was also noted at the February 1999 
hearing.  (Transcript "T," at 4.)  At that hearing, she 
explained that his gastrointestinal symptomatology was 
essentially constant since his return from service.  (T. at 
4-5.)  

As discussed above, the appellant is competent to report her 
recollections as to the veteran's gastrointestinal complaints 
in service, as well as the symptoms that she observed 
following his active service.  However, for the reasons 
stated previously, such submissions are not probative as to 
the question of etiology.  

In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the veteran's 
death on a direct or secondary basis.  Moreover, the 
competent evidence fails to establish that the veteran's 
service-connected disabilities were either the principal or a 
contributory cause of death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.
 
As stated previously, for the appellant to be entitled to 
educational assistance benefits, the evidence must establish 
that the veteran was discharged under other then dishonorable 
conditions.  Here, the evidence reflects an honorable 
discharge, satisfying that requirement.  The evidence must 
also establish that he had a permanent and total service-
connected disability in existence at the date of the 
veteran's death, or that he died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).  

In the present case, a review of the record does not show 
that the veteran was in receipt of a permanent and total 
service-connected disability at the time of his death.  To 
the contrary, a VA Form 20-8270 (located on the left cover of 
the claims folder) indicates that his combined disability 
rating was 60 percent.  Furthermore, as discussed extensively 
earlier in this decision, the competent evidence does not 
establish that the veteran died as a result of service-
connected disability.  Therefore, the appellant is precluded 
from an award of educational assistance benefits.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35 is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


